IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,              :   No. 72 MM 2019

                    Respondent


              v.



 JOHN WILLIAM WILLIAMS,

                    Petitioner


                                      ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Absolute Writ of Habeas Corpus and

Extraordinary Relief and Action in Quo Warranto is DENIED.